Title: To George Washington from John Connolly, 1 February 1774
From: Connolly, John
To: Washington, George



Dear Sir
Westmoreland Goal [Pa.] Feby 1st 1774.

I wrote you from Fredericksburgh on my return into this Country, apologizing for my not waiting on you, as I could have wished, & conformable to my promise—I hope you will excuse me for thus intruding upon you, when warranted by so slight an Acquaintance; but the importance of the Subject, with the desire I have to further our intimacy, (I flatter myself) will render me pardonable.
When we slightly touched upon the Pennsylvania Claim to this Western Country, (which I could have wished to have enlarged upon) I was at that time, before, & often since much surprized at the neglect of your Country, in allowing their Claim here, to lie dormant; when every equitable pretension can be urged in her favour. There is now an ample field open for you, & as I think a foundation which will admit of a valuable superstructure. As the Agents of Pennsylvania have latterly extended their Jurisdiction as far West, as the Settlements are formed; the Inhabitants being grievously oppressed, by the enormous expence attending such a course of Justice, applied to His Excellency Lord Dunmore to afford them relief; As I was well convinced that Pittsburgh, Red-Stone, & all the other Western Settlements, could not properly be within the Limits of Pennsylvania; & despising usurpation, as well as feeling the destress of the poor People, I urged the matter warmly to his Lordship, & He hath been pleased, to appoint a number of Magistrates at Pittsburgh, & to the Westward, determining to concert such measures with the Honorabl: House, as might bring the Pennsylvanians to some equitable determination of their Western Boundary; which his Lordship conceived could not be more effectuelly accomplished than by erecting a New Coun⟨ty⟩ to include Pittsburgh. As I was an Officer appointed, I have been committed to Goal for denying the Jurisdiction of Pennsyla at

Pittsburgh, & attempting to act under a Commission from Virginia—You may now observe (Sir) what an extraordinary field you have to look into, & examine your Rights here, compared with Pennsylvania, which most undoubtedly hath usurped Jurisdiction, as well as Territory, (in my humble opinion) affrontive to a Royal Colony. How dangerous to admit of such proceedings, permit me to shew you, by transcribing part of Lord Campden’s opinion on the dispute between Conneticut & Pennsylva.
“If all the Colonies of North America were to remain at this day bounded, in point of right, as they are described in the original Grants of each, I do not beleive there is one Settlement in that part of the Globe, that has not, in some measure, either been encroached upon, or else usurped upon, its Neighbours; so that if the Grants themselves were the only Rule between the contending Plantations, there never could be an end of their disputes, without unsettling large Tracts of Land, when the Inhabitants have no better Title to produce, than either possession, or posterior Grants, which, in point of Law would be superseded by prior Charters. Hence I conceive, that many other Circumstances must be taken into consideration besides the Parchment Boundary; for that may at this day be extended or narrowed by Possession, Acquiescence, or agreement; by the situation & condition of the Territory at the time of the Grant as well as by various other matters.”
This opinion was given in the Year 1761, & from hence you may observe the Scheme of the Proprietaries; which indeed their officers do not fear to conceal; the[y] say as Willm Penn’s Grant by King Charles could not be properly executed, owing to a prior Grant of King James’ to Lord Baltimore, which prevented him from extending as far South, as the Charter specified, & therefore obliged Him to purchase the deficiency from Lord Baltimore; by Virtue of occupancy to the Westward, & the extension of their Jurisdiction, they will insist upon an adequate proportion of the Crown’s Lands, on the Ohio. How equitable this Claim may be, as well as modest, I submit to your opinion, but I am certain however, that if Virginia doth not vigorously exert herself upon this occasion, notwithstanding the just pretensions of that Colony, by prior occupancy, Grants, & Conquest, yet I am sure Pennsylvania will carry the point, by a steady

& politic adherence to her Interest. As you (Dear Sir) have had a principal part in defending this his Majesty’s Territory against the attacks of an open, & publick Enemy, you will also (I flatter myself) contribute no small assistance, in defeating the same sinister designs of a private One. I am Dear Sir your Fd & most obedt Servt

John Connolly


N:B: Please to make my Compliments to Col: Mason your Neighbour, & if you judge proper, you may shew my Letter. I am to be enlarged To Morrow on my Parole of honor, to surrender myself to the Sherrif when demanded, & shall set off for Pittsburgh.

